Exhibit 10.50

BACKFILL AGREEMENT

This Backfill Agreement (“Agreement”) is entered into as of February 8, 2008
(the “Effective Date”), by and between Internext Media Corp. (ABCSearch), a
California corporation (“Provider”) and LookSmart, Ltd., a Delaware corporation
(“Customer”).

RECITALS

WHEREAS, the parties wish to provide for a license to Customer to distribute
Provider’s Listings.

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

 

1 Definitions

1.1 “Advertising Services” means the Listings and related services which are
provided by Provider to Customer pursuant to this Agreement.

1.2 “End User” means a user of the Sites.

1.3 “Intellectual Property Rights” means any and all rights existing from time
to time under patent law, copyright law, moral rights law, trade secret law,
trademark law, unfair competition law, publicity rights law, privacy rights law
and any and all other proprietary rights.

1.4 “Invalid Clicks” are clicks on Listings determined to be invalid by
Customer’s proprietary click tracking system, including but not limited to
clicks (i) generated via automated crawlers, robots or click generating scripts,
(ii) that come as a result of auto-spawning of browsers, automated redirects,
and clicks that are required for users to navigate, or (iii) that come as a
result of any incentive such as cash, credits or loyalty points.

1.5 “Listing” means a compensated advertising listing that includes title,
description, advertiser URL and linking mechanism.

1.6 “Query” means a query for a Listing for display to an End User.

1.7 “Site(s)” means www.looksmart.com and Customer’s associated distribution
network. The members of Customer’s distribution network may change from time to
time without notice, or may decide not to carry particular advertising content
in their discretion, and therefore the breadth of distribution of the Listings
may change during the term of this Agreement. In addition, Provider may from
time to time request Customer to remove specific feeds of traffic at Provider’s
discretion. Provider also may not return results to specific feeds of traffic
Provider deems unfit for Provider’s advertisers.

 

2. Advertising Service

2.1 License. Provider grants to Customer a non-exclusive license during the term
of this Agreement to: (a) use the Advertising Services; and (b) display the
Listings on the Sites.

2.2 Implementation. For each Query received by Provider from Customer, Provider
or a third party ad serving company shall process such Query using its
proprietary technology and transmit any corresponding Listings to Customer in
accordance with Exhibit B. Each Listing shall include the gross cost per click
value Provider will use best efforts to not return any adult, gambling, or
online pharmacy listings. Customer, in its sole discretion, may temporarily or
permanently terminate Provider’s data feed if Provider is unable to meet the
requirements of Exhibit B.



--------------------------------------------------------------------------------

2.3 Display of Advertising Services. Any and all advertisements making up the
Advertising Services shall be unambiguously marked (either individually or by
cluster or grouping) “Sponsored Links” or other equivalent indicator when
displayed along with any unpaid search results. Customer reserves the right to
remove Listings from its Site at any time in its sole discretion.

2.4 Other Advertising. Provider is not responsible for the serving of any
advertisement not sold by Provider. Customer is responsible for implementing any
codes required to redirect any such advertisements to the appropriate third
party ad server.

2.5 Problem Management and Escalation Procedures. Each party shall provide 24x7
support for problem management. Each party agrees to inform the other party of
any service outages/degradation within 30 minutes after it becomes aware of any
such outage/degradation that will affect the Advertising Services. Each party
will set up an email alias to provide 24x7 support for such notification. In the
event Customer receives a complaint regarding a Listing (including without
limitation allegations that such Listing infringes the intellectual property
rights of a third party), Customer shall forward the complaint to the following
email address *** or the following fax ***. Provider will evaluate and respond
to such complaint.

 

3. Non-Exclusivity

Each party acknowledges and agrees that the rights granted to it under this
Agreement are non-exclusive, and that, without limiting the generality of the
foregoing, nothing in this Agreement shall be deemed or construed to prohibit
the other party from participating in similar business arrangements as those
described herein.

 

4. Ownership

4.1 By Customer. Customer and/or its licensors own all Intellectual Property
Rights in and to any editorial, text, graphic, audiovisual, and other content
that is served to End Users of the Site(s) and that is not provided by Provider.
Provider shall not acquire any right, title or interest in or to such content,
except as provided herein.

4.2 By Provider. Provider shall own all right, title and interest, including
without limitation all Intellectual Property Rights, relating to the Advertising
Services and any derivative works or enhancements thereof. Customer shall not
acquire any right, title, or interest therein, except for the limited use rights
expressly set forth in this Agreement. None of the Advertising Services, or any
other items delivered to Customer by Provider violate, misappropriate or
infringe any Intellectual Property Right, data or privacy right or other right
of any person or entity, or constitute legally obscene or indecent materials or
a libel or defamation.

4.3 Prohibitions. Except as allowed herein, Customer shall not: (a) modify,
adapt, translate, prepare derivative works from, decompile, reverse engineer,
disassemble or otherwise attempt to derive source code from, the Advertising
Services, or any other Provider technology; (b) remove, obscure, or alter any
copyright notice, trademarks or other proprietary rights notices affixed to or
provided as a part of any

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Advertising Services; (c) crawl, index or in any non-transitory manner store or
cache information obtained from the Advertising Services; or (d) transfer, sell,
lease, lend, disclose, or use for any other unauthorized purposes any of the
Advertising Services or access thereto.

4.4 Reservation of Rights. All rights not expressly granted in this Agreement
are reserved.

 

5. Payment and Records

Revenue share and payment between Provider and Customer shall be as set forth in
Exhibit A attached hereto.

 

6. Term

6.1 Term and Auto-renewal. This Agreement will commence upon the Effective Date
and continue for * * *. Thereafter, the Agreement * * *, unless one party
provides written notice to the other of non-renewal no later than * * * before
the end of the renewal term.

6.2 Material Breach. This Agreement may be terminated if either party fails to
cure any material breach of this Agreement within thirty (30) days after such
breach is conveyed in reasonable detail in writing to the other party.

6.3 Termination for Convenience. Either party may terminate this Agreement at
any time for any reason with * * * prior written notice.

 

7. Confidentiality

7.1 Definition. “Confidential Information” means information about the
disclosing party’s (or its suppliers’) business, products, technologies,
strategies, customers, financial information, operations or activities that is
proprietary and confidential, including without limitation all business,
financial, technical and other information disclosed by the disclosing party.
Confidential Information will not include information that the receiving party
can establish (i) is in or enters the public domain without breach of this
Agreement, (ii) the receiving party lawfully receives from a third party without
restriction on disclosure and without breach of a nondisclosure obligation or
(iii) the receiving party knew prior to receiving such information from the
disclosing party.

7.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as required
by a court of law or otherwise compelled to be disclosed pursuant to the legal
process or existing laws or regulations, and (ii) that it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

 

8. Limited Warranty and Disclaimer

ALL SERVICES PROVIDED HEREUNDER BY EITHER PARTY ARE PROVIDED “AS IS” AND WITHOUT
WARRANTY OF ANY KIND AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES
OF ANY KIND OR NATURE, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE. NEITHER PARTY WARRANTS THAT ITS SERVICES WILL BE
UNINTERRUPTED OR ERROR-FREE.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

9. Limitation of Liability

NEITHER PARTY WILL BE LIABLE FOR ANY LOSS OF USE, LOSS OF DATA, INTERRUPTION OF
BUSINESS, DOWNTIME, LOST PROFITS, OR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OF ANY KIND REGARDLESS OF THE FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF DAMAGES. EXCEPT FOR
INDEMNIFICATION CLAIMS, IN NO EVENT WILL EITHER PARTY’S LIABILITY FOR ANY CLAIM
ARISING UNDER THIS AGREEMENT EXCEED AMOUNTS PAID BY PROVIDER TO CUSTOMER UNDER
THIS AGREEMENT WITHIN THE TWELVE MONTHS PRECEDING SUCH CLAIM.

 

10. Indemnification

10.1 Covered Claims. Provider agrees to defend and indemnify Customer against
any third party claims, demands, liability, or costs arising from or related to
the Advertising Services or the display thereof on the Site. Customer agrees to
defend and indemnify Provider against any third party claims, demands,
liability, or costs arising from any third party claims that any content on the
Customer’s Site (excluding Advertising Services) infringes or misappropriates
any Intellectual Property Right. All such amounts will be reimbursed as
incurred, within thirty (30) days of submission of reasonable supporting
documentation or invoices.

10.2 Notification. The foregoing indemnification obligations shall only exist if
the party seeking to be indemnified (1) promptly notifies the indemnifying party
of any claim, (2) provides the indemnifying party with reasonable assistance,
information and cooperation in defending the claim, and (3) gives the
indemnifying party full control and sole authority over the defense and
settlement of such claim.

 

11. Publicity

Provider and/or Customer may issue a press release to announce the relationship
contemplated by this Agreement without prior written consent. Provider and/or
Customer may make such disclosures as may be, in its reasonable opinion of
counsel, advisable in order to comply with a subpoena or other legal process or
with applicable laws, regulations or securities exchange rules.

 

12. Miscellaneous

12.1 Assignment/Change of Control. Neither party may assign this Agreement, in
whole or in part, without the other party’s written consent (which will not be
unreasonably withheld). In the event of a change of control, merger,
reorganization or sale of all, or substantially all, of one party’s assets to a
third party, the other party may terminate the agreement * * *. For the purposes
hereof, a “change of control” shall mean a transaction in which the shareholders
of a party prior to the closing do not retain majority ownership of the party
after the closing of such transaction.

12.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) Business Days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) Business Days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

If to Partner:

15303 Ventura Blvd., STE 860

Sherman Oaks, CA 91403

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Senior VP, Business Development

Fax:

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax:

12.4 No Agency. The parties are independent contractors and will have no power
or authority to assume or create any obligation or responsibility on behalf of
each other. This Agreement will not be construed to create or imply any
partnership, agency or joint venture.

12.5 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

12.6 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

12.7 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

12.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

12.9 Survival. Sections 1, 4.1, 4.2, 7, 8, 9, 10, 11 and 12 shall survive
termination of the Agreement.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto have executed this Agreement as of the
Effective Date first written above.

 

LOOKSMART, LTD. (“Customer”)     INTERNEXT MEDIA CORP. /s/ Jonathan Ewert    
/s/ Daniel Yomtobian Signature     Signature Jonathan Ewert     Daniel Yomtobian
Print Name     Print Name GM Advertising Networks     CEO Title     Title
2/29/2008     2-29-08 Date     Date

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Exhibit A

Payment Terms

1. Revenue Share. Each party will maintain accurate records with respect to the
calculation of all Clicks and/or payments due under this Agreement. Provider
agrees to pay Customer * * *

2. Audit. In the event there is a discrepancy of greater than * * * between
Provider’s calculation and Customer’s calculation pursuant to paragraph 1 above,
either party (the “Examining Party”) may, upon no less than * * * prior written
notice to the first party (the “Audited Party”) cause an independent auditor of
nationally recognized standing to inspect the appropriate records of the Audited
Party reasonably related to the calculation of such Clicks and/or payments
during the Audited Party’s normal business hours. Such examination will be
undertaken in a manner reasonably calculated not to interfere with the Audited
Party’s normal business operations. The fees charged by such auditor in
connection with the inspection will be paid by the Examining Party, unless the
auditor discovers an underpayment of greater than * * * in which case the
Audited Party will pay the reasonable fees of the auditor.

3. Reports. Customer will invoice Provider on a monthly basis for the amounts
owed to Customer for the previous month. Customer shall not invoice Provider for
Invalid Clicks.

4. Payments. Provider will remit revenue share payments to Customer within * *
*days after receipt of the report specified above.

5. Payment Upon Termination. Upon any termination or expiration, Provider shall
pay Customer all amounts due prior to such termination under this Agreement
within thirty (30) days after such termination.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Exhibit B

Service Levels

Below is the level of service to be supplied by Provider in connection with
Provider’s provision of Advertising Service (the “Service”). The Service to be
provided to Customer shall consist of a real-time data feed of Listings as
defined in the Agreement.

Service Integration Technical Assistance. During the Term, Provider agrees to
provide a designated technical account manager during normal business hours (8
am – 5 pm Pacific Time) to Customer to assist in the effective integration of
the Service onto the Customer’s Site.

Service Response Time. The load time for a non-page-load query (i.e. where the
data returned does not include the formatted page), as measured round-trip from
the time Customer servers send a search request to Provider to the time of
Customer’s servers’ receipt of a completed set of search result(s) will be less
than 100 milliseconds. Provider will make best efforts to meet Customer’s
response time requirement. If at anytime Provider does not meet Customer’s
response time requirement, Customer is not required to display Provider’s
listings for that query.

Service Uptime. The Service will be available 24 hours/day, 7 days/week.
Scheduled downtime will be communicated to Customer with 5 business days notice.
Should Provider determine that a reconfiguration of the Service is required,
such as major software version changes, changes in hosting facilities or other
network reconfiguration; Provider will provide Customer with 30-day notice of
such change, and will work in good faith to minimize any Service outages.

TECHNICAL SUPPORT

To ensure that problems with the Service are identified, addressed and resolved
in a timely manner, the following framework shall be followed for reporting
problems, communicating progress on troubleshooting activities, resolving
problems, and, if necessary, escalating the level of attention placed on such
problems. This framework proposes a three-category approach to technical support
for dealing with problems. The first type deals with general technical support
such as consultation regarding technical specification interpretation and
understanding the process, the second with changes in the Service, and the third
addresses problem reporting and resolution associated with the Service.

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Type 1: General Technical Support

This category of service provides consultation regarding the proper
interpretation of format specifications and data, as well as support on how the
Service works, the quality or content of Service results for specific queries or
how Customer might integrate the Service into its Site. It does not address any
desired changes in the basic service parameters. Within 3 business days of the
Effective Date of this Agreement, Customer will be provided with the names of
both a business development account manager and a technical account manager who
will provide this type of service during normal business hours, up to 10 hours
per month, for the first three months. Customer should expect a response to Type
1 issues within 2 business days, after which they should be escalated as
detailed below.

Type 2: Changes

Requests for changes in the Service should be directed to the business
development account manager who will be assigned to Customer within 3 days of
the Execution Date of this Agreement. Customer should expect a response to Type
2 issues within 2 business days, after which they should be escalated as
detailed below.

Type 3: Problem Reporting and Resolution

Problems reaching Provider servers (e.g., major networking issues, Service
outage, etc.) should be addressed with the Provider Technical Operations team as
detailed below. ALL OTHER requests (e.g. product issues) should be treated as
Type 1 or Type 2 issues.

 

  1. Contact the System Technical Support team by:

 

  •  

Contact Name:

 

  •  

Work/Day:

 

  •  

Email:

 

  •  

Email Page:

If after 15 minutes, a callback is not received…

 

  2. Contact the Director of Production Operations by use of the following
contact information:

 

  •  

Contact Name:

 

  •  

Work/Day:

 

  •  

Cell:

 

  •  

Email:

 

  •  

Email Page:

If after 15 minutes, a callback was not received…

 

  3. Contact the Vice President of Technical Operations by use of the following
contact information:

 

  •  

Contact Name:

 

  •  

Work/Day:

 

  •  

Cell:

 

  •  

Email:

 

  •  

Email Page:

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Escalation Procedures

If Customer does not receive timely responses (according to the timetables
outlined above) issues should be escalated to any of the following individuals:

 

Person to Contact

 

Title

 

Role

                   Phone                   
                Email                                    

Customer Points of Contact

Communication of issues from Provider to Customer should be directed to the
following individuals:

 

Person to Contact

 

Title

 

Role

                   Phone                   
                Email                                    

 

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.